REDMANN, Judge.
Defendants by this appeal seek reduction of a personal injury award. Plaintiff by answer seeks damages for frivolous appeal.
Plaintiff’s injury was a cervical strain. Asymptomatic disc-narrowing and arthritic changes pre-existed. Treatment included physical therapy thrice weekly for three months, traction thrice weekly for four months, and use of a special collar and pillow. Over four months after the accident a consulting neuro-surgeon still found muscle spasm. A year after the accident defendant’s orthopedist concluded plaintiff “suffers from a resolving strain” of cervical muscular and ligament structure (our emphasis). There was expert opinion that plaintiff’s residual disability still existed shortly before trial and that her recovery would remain incomplete.
This evidence places the trial judge’s $10,000 award, if towards the higher limit, within his “much discretion”, C.C. art. 1934(3).
Defense counsel ably points out evidence that would have supported a lower award, but we find no abuse of the trial court’s discretion.
Plaintiff’s claim of frivolous appeal makes an able argument against appellate review of facts. However, we find this case no more one-sided than many others, and La.Const. art. 7, § 29 does oblige us to review facts. We conclude damages for frivolous appeal should not be awarded.
The judgment is affirmed.